PER CURIAM.
The court below in its opinion has fully and accurately stated the facts which must control in the disposition of this case.
The practically uncontradicted evidence shows that letters, such as are claimed by complainant as a trade-mark, are, by universal custom of trade, used to designate grade and quality, and not ownership, and that complainant originally adopted them to indicate the different qualities of its goods. Furthermore, complainant has a separate, distinct trade-mark for its fabrics, as to which, in its statement and declaration in the Patent Office, it says:
“The Stevens Linen Works has adopted for its use a trade-mark for linen fabrics, of which the following is a full, clear, and exact description: The trade-mark of said company consists of the arbitrary word-symbol, ‘Stevens Crash.’ These have generally been arranged as shown in the accompanying fae simile, the words ‘Stevens Crash’ being printed in a lino diagonally across an ornamented square ground.”
There is no evidence to support the charge of unfair competition on the part of the defendant — no evidence that any one was ever deluded by the use of the letters into the belief that he was buying complainant’s goods instead of defendant’s. And the proof does not warrant the inference that buyers for consumption rely upon the letters as the earmarks of complainant’s manufacture. In these circumstances, it is unnecessary to discuss the questions of trade-mark or unfair competition presented by the arguments of counsel, because no such issues are involved in the case.
The judgment is affirmed.